Order, Supreme *441Court, New York County (Barbara Jaffe, J.), entered August 10, 2010, which, insofar as appealed from, in this action for personal injuries sustained at a construction site, denied the motion of third-party defendant C Force Systems for summary judgment dismissing the third-party complaint as against it, unanimously modified, on the law, to the extent of dismissing the third-party complaint’s common-law and contractual indemnification claims, and otherwise affirmed, without costs.
Given that discovery has not yet taken place regarding third-party plaintiffs’ claim to pierce the corporate veil of third-party defendant Construction Force Services, Inc., with which they allegedly had an agreement for provision of insurance coverage, summary judgment is not warranted at this time (see CPLR 3212 [f]; see also Berkeley Fed. Bank & Trust v 229 E. 53rd St. Assoc., 242 AD2d 489 [1997]).
Since third-party plaintiffs state that they are no longer seeking recovery on their common-law and contractual indemnification claims, those claims are dismissed. Concur — Saxe, J.P., DeGrasse, Freedman, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 32101(U).]